Name: 77/619/EEC: Council Decision of 27 September 1977 instituting a study of informatic systems for the processing of data on imports/exports and on the management and financial control of agricultural market organizations
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-10-06

 Avis juridique important|31977D061977/619/EEC: Council Decision of 27 September 1977 instituting a study of informatic systems for the processing of data on imports/exports and on the management and financial control of agricultural market organizations Official Journal L 255 , 06/10/1977 P. 0032 - 0034 Greek special edition: Chapter 03 Volume 19 P. 0121 ****( 1 ) OJ NO C 28 , 9 . 2 . 1976 , P . 6 . ( 2 ) OJ NO C 131 , 12 . 6 . 1976 , P . 8 . ( 3 ) OJ NO C 86 , 20 . 7 . 1974 , P . 1 . COUNCIL DECISION OF 27 SEPTEMBER 1977 INSTITUTING A STUDY OF INFORMATIC SYSTEMS FOR THE PROCESSING OF DATA ON IMPORTS/EXPORTS AND ON THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS ( 77/619/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS , WITH A VIEW TO GIVING A COMMUNITY ORIENTATION TO POLICIES FOR ENCOURAGING AND PROMOTING DATA PROCESSING THE COUNCIL AGREED IN ITS RESOLUTION OF 15 JULY 1974 ON A COMMUNITY POLICY ON DATA PROCESSING ( 3 ) TO ADOPT , ON A PROPOSAL FROM THE COMMISSION , COMMON PROJECTS OF EUROPEAN INTEREST IN THE FIELD OF DATA PROCESSING APPLICATIONS ; WHEREAS , AS REGARDS THE ADMINISTRATION OF THE CUSTOMS UNION AND THE COMMON AGRICULTURAL POLICY , IT IS ESSENTIAL THAT IMPORT/EXPORT DATA AND DATA ON THE AGRICULTURAL MARKET AND ITS FINANCIAL CONTROL ARE RAPIDLY COMMUNICATED AND PROCESSED ; WHEREAS SUCH A PROJECT SEEMS NECESSARY IN ORDER TO ATTAIN CERTAIN OBJECTIVES OF THE COMMUNITY WITHIN THE FUNCTIONING OF THE COMMON MARKET ; WHEREAS THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY HAS NOT PROVIDED THE NECESSARY POWERS , HAS DECIDED AS FOLLOWS : ARTICLE 1 A STUDY OF INFORMATIC SYSTEMS FOR THE PROCESSING OF DATA ON IMPORTS/EXPORTS AND ON THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS IS HEREBY INSTITUTED . THIS STUDY IS DEFINED IN SECTION II OF THE ANNEX . ARTICLE 2 THE DURATION OF THE STUDY SHALL BE 18 MONTHS . THE APPROPRIATIONS NECESSARY FOR CARRYING IT OUT , WHICH SHALL AMOUNT TO 722 000 UNITS OF ACCOUNT , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR PUTTING THE STUDY INTO EFFECT . IT SHALL BE ASSISTED BY THE ADVISORY COMMITTEE ON JOINT DATA PROCESSING PROJECTS , HEREINAFTER REFERRED TO AS THE ' COMMITTEE ' . THE COMMISSION SHALL SUBMIT A REPORT TO THE COUNCIL AT THE END OF THE STUDY . ARTICLE 4 THE AWARD OF CONTRACTS TO ORGANIZATIONS WHICH ARE TO PERFORM THE WORK SHALL BE SUBJECT TO THE CONDITIONS SET OUT BELOW . IF , FOLLOWING EXAMINATION OF A DOSSIER , THE COMMISSION PROPOSES TO AWARD A CONTRACT , IT SHALL SEND THE COMMITTEE A DRAFT DECISION ACCOMPANIED BY A REPORT . THE COMMITTEE SHALL GIVE ITS OPINION WITHIN ONE MONTH . OPINIONS SHALL BE DELIVERED BY A MAJORITY OF 41 VOTES , THE VOTES OF THE MEMBER STATES BEING WEIGHTED AS PROVIDED IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . THE COMMISSION SHALL TAKE A DECISION WHICH SHALL BE IMMEDIATELY APPLICABLE . HOWEVER , IF THE DECISION IS NOT IN ACCORDANCE WITH THE COMMITTEE ' S OPINION , IT SHALL BE IMMEDIATELY COMMUNICATED BY THE COMMISSION TO THE COUNCIL . IN THIS EVENT THE COMMISSION SHALL DEFER APPLICATION OF ITS DECISION BY NO MORE THAN TWO MONTHS FROM THE DATE OF THIS COMMUNICATION . THE COUNCIL , ACTING BY A QUALIFIED MAJORITY , MAY TAKE A DIFFERENT DECISION WITHIN TWO MONTHS . DONE AT BRUSSELS , 27 SEPTEMBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET **** ANNEX STUDY OF INFORMATIC SYSTEMS FOR THE PROCESSING OF DATA ON IMPORTS/EXPORTS , AND ON THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS I . INTRODUCTION THE PROJECT COVERS AN IN-DEPTH STUDY AIMED AT DETERMINING LONG-TERM DETAILED REQUIREMENTS FOR A COMMUNITY FRAMEWORK ENABLING THE MEMBER STATES AND THE COMMISSION TO DEVELOP , AND LINK UP TO THEIR MUTUAL ADVANTAGE , INFORMATIC SYSTEMS FOR THE PROCESSING OF DATA ON IMPORTS/EXPORTS AND ON THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS . THE STUDY IS SCHEDULED TO LAST 18 MONTHS . 1 . BACKGROUND THE MEMBER STATES AND THE COMMISSION EXCHANGE LARGE VOLUMES OF DATA RELATING TO IMPORTS AND EXPORTS AND TO CERTAIN AGRICULTURAL TRANSACTIONS . SOME OF THESE DATA , SUCH AS AGRICULTURAL PRICES , LEVY RATES , IMPORTS UNDER QUOTAS ETC ., ARE URGENTLY REQUIRED FOR THE PURPOSES OF APPLYING THE COMMUNITY ' S AGRICULTURAL AND COMMERCIAL POLICIES . OTHER DATA , SUCH AS THE COMMON CUSTOMS TARIFF NOMENCLATURE AND FOREIGN TRADE STATISTICS , ARE OF A MORE ROUTINE NATURE . LARGE QUANTITIES OF INFORMATION NECESSARY FOR THE ADMINISTRATION OF THE CUSTOMS UNION AND THE COMMON AGRICULTURAL POLICY ARE CURRENTLY EXCHANGED BY LETTERS OR TELEXES WHICH , ON RECEIPT IN THE MEMBER STATES , IN MOST CASES REQUIRE CONVERSION INTO YET ANOTHER FORM SUITABLE FOR INPUT INTO LOCAL COMPUTERS . THE COMMUNITY AS A WHOLE COULD MAKE USEFUL SAVINGS IF ADVANCED DATA PROCESSING AND TRANSMISSION METHODS COULD BE USED IN A COORDINATED MANNER IN THE COMMISSION AND THE MEMBER STATES . MOREOVER , ESSENTIAL INFORMATION ON AGRICULTURAL IMPORTS AND EXPORTS AND ON AGRICULTURE IS NEVER AVAILABLE IN TIME OR IN THE RIGHT FORM TO ALLOW URGENT AND IMPORTANT COMMUNITY POLICY DECISIONS TO BE TAKEN . FRAUD CONTROL IS ANOTHER IMPORTANT AREA THAT REQUIRES TIMELY INFORMATION FOR EFFECTIVE DETECTION . THE MAJORITY OF THE MEMBER STATES ARE MAKING RAPID PROGRESS IN THE DEVELOPMENT OF INFORMATIC SYSTEMS , SOME OF WHICH ARE VERY ADVANCED , TO MEET THE PROCESSING REQUIREMENTS OF THEIR CUSTOMS AND STATISTICAL ADMINISTRATIONS . SOME MEMBER STATES ARE ALSO LOOKING INTO THE POSSIBILITY OF USING COMPUTERS MORE WIDELY IN THE AGRICULTURAL SECTOR . MOST MEMBER STATES HAVE EXPRESSED AN INTEREST IN EXPLORING THE POSSIBILITY OF USING MORE ADVANCED DATA PROCESSING AND TRANSMISSION TECHNIQUES FOR EXCHANGING INFORMATION WITH THE COMMISSION . SOME MEMBER STATES ARE ALSO INTERESTED IN THE DIRECT EXCHANGE OF CERTAIN STANDARD TYPES OF IMPORT/EXPORT DATA BY INFORMATIC METHODS . THE COMMISSION IS UNDER AN OBLIGATION TO ORGANIZE ITS OWN INFORMATIC METHODS IN SUCH A WAY AS TO PROVIDE AN EFFICIENT SERVICE SUITED NOT ONLY TO ITS OWN PURPOSES BUT ALSO TO THOSE OF THE MEMBER STATES AND , AS FAR AS POSSIBLE , COMPATIBLE WITH THE VARIOUS SYSTEMS USED BY MEMBER STATES . ADMINISTRATIVE , BUSINESS AND POLITICAL CIRCLES ARE VERY INTERESTED IN THE SIMPLIFICATION OF IMPORT/EXPORT PROCEDURES . MEMBER STATES AND THE COMMISSION WILL CONTINUE TO WANT TO DEVELOP THEIR OWN , INDEPENDENT INFORMATIC SYSTEMS IN THE FORESEEABLE FUTURE . THESE DEVELOPMENTS CANNOT REASONABLY BE DELAYED BUT AN OVERALL COMMUNITY FRAMEWORK IS URGENTLY REQUIRED SO THAT COMMUNITY REQUIREMENTS CAN BE FITTED INTO THE NEW SYSTEMS AS THEY ARE DESIGNED . 2 . WORK DONE BY THE COMMISSION IN THE LIGHT OF THE SITUATION OUTLINED ABOVE THE COMMISSION ASKED INDEPENDENT CONSULTANTS TO CONDUCT TWO INTERRELATED PRELIMINARY SURVEYS . THE FIRST WAS DESIGNED TO OUTLINE STRATEGIES FOR THE DEVELOPMENT OF COMMUNITY IMPORT/EXPORT INFORMATION SYSTEMS AND THE SECOND , MORE SPECIFICALLY , TO EXPLORE HOW COMPUTERS MIGHT BE USED MORE EFFICIENTLY IN THE APPLICATION , MANAGEMENT AND FINANCIAL CONTROL OF THE COMMON AGRICULTURAL POLICY . THESE SURVEYS CONFIRMED THE URGENT NEED FOR A COMMUNITY FRAMEWORK FOR THE DEVELOPMENT OF INFORMATIC SYSTEMS FOR IMPORTS/EXPORTS AND AGRICULTURE AND INDICATE IN SOME DETAIL THE STEPS REQUIRED TO DEVELOP THIS FRAMEWORK , AS WELL AS A NUMBER OF SHORT- AND MEDIUM-TERM IMPROVEMENTS WHICH SHOULD BE MADE . 3 . FURTHER ACTION REQUIRED THE NEED TO DEVELOP SYSTEMS TO MEET SHORT- AND MEDIUM-TERM NEEDS IS SO GREAT THAT DEVELOPMENT WORK BY THE MEMBER STATES AND THE COMMISSION ON DATA AND INFORMATION CONCERNING IMPORTS/EXPORTS , AND ON THE MANAGEMENT AND FINANCIAL CONTROL OF THE AGRICULTURAL MARKET ORGANIZATIONS , NEEDS TO BE PUSHED AHEAD AS RAPIDLY AS POSSIBLE . IT IS ENVISAGED THEREFORE THAT SHORT- AND MEDIUM-TERM MEASURES WILL BE TAKEN WHERE APPROPRIATE . TO MEET LONGER-TERM NEEDS , AND IN ORDER TO ESTABLISH A COMMUNITY FRAMEWORK FOR THE DEVELOPMENT OF COORDINATED AND COMPATIBLE SYSTEMS , IT WILL ALSO BE NECESSARY TO CARRY OUT A DETAILED STUDY OF THE MAJOR REQUIREMENTS OF THE MEMBER STATES AND THE COMMISSION . THE SCALE AND TECHNICAL CHARACTER OF THIS WORK ARE SUCH THAT THE NORMAL COMMUNITY COMMITTEE MACHINERY NEEDS TO BE SUPPLEMENTED BY A STUDY ALONG THE LINES OUTLINED ABOVE . THE RESULTS OF THE PRELIMINARY SURVEYS WILL HELP TO ORIENTATE THE IN-DEPTH STUDY . **** II . CONTENT OF THE PROJECT USING THE INFORMATION GATHERED DURING THE PRELIMINARY SURVEYS AS A BASIS , AND TAKING ACCOUNT OF THE FACT THAT THE COMMISSION IS CURRENTLY LOOKING INTO THE POSSIBILITY OF APPLYING INFORMATIC SYSTEMS TO THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS , THE LONG-TERM IN-DEPTH STUDY WILL HAVE THE FOLLOWING OBJECTIVES : - TO EXPLORE THE EXTENT TO WHICH IMPORT-EXPORT SYSTEMS AND INFORMATIC SYSTEMS FOR THE MANAGEMENT OF THE AGRICULTURAL MARKET ORGANIZATIONS WHICH ARE UNDER DEVELOPMENT BY THE MEMBER STATES AND THE COMMISSION CAN APPROPRIATELY BE INTERLINKED TO THEIR MUTUAL ADVANTAGE , - TO ASSESS THE SCOPE FOR , AND ADVANTAGES OR DISADVANTAGES OF DEFINING AT COMMUNITY LEVEL STANDARDS AND CODES FOR THE EXCHANGE OF DATA BETWEEN THE DEPARTMENTS CONCERNED OF THE MEMBER STATES ON THE ONE HAND AND IMPORTERS , EXPORTERS AND OTHERS CONCERNED ON THE OTHER HAND , - TO EXAMINE THE UTILITY OF OTHER COOPERATIVE PROJECTS . THE PROJECT WOULD INVOLVE THE STUDY BY EACH MEMBER STATE AND THE COMMISSION OF THE FOLLOWING FIELDS IN EACH MEMBER STATE AND THE COMMISSION IN THE ORDER OF PRIORITY SET OUT BELOW , TAKING ACCOUNT OF THE MEANS AVAILABLE . DETAILED TECHNICAL SPECIFICATIONS FOR THE STUDY WILL BE WORKED OUT LATER IN CONSULTATION WITH THE TECHNICAL COMMITTEE OF USERS AND THE PROJECT LEADER . PRECISE REQUIREMENTS IN RESPECT OF THE MANAGEMENT OF THE AGRICULTURAL MARKET ORGANIZATIONS WILL BE SPECIFIED IN THE LIGHT OF PROGRESS MADE IN THE WORK NOW IN HAND . PRIORITY 1 : EXCHANGE OF INFORMATION BETWEEN THE MEMBER STATES AND THE COMMISSION . PRIORITY 2 : INVENTORY OF THE BASIC FUNCTIONS OR SUBSYSTEMS OF THE INFORMATIC SYSTEMS UTILIZED OR PLANNED BY THE MEMBER STATES AND THE COMMISSION ( SUCH FUNCTIONS WILL INCLUDE , FOR EXAMPLE , CURRENCY CONVERSION , CONTROL OF TARIFF QUOTAS , ETC .). THE STUDY MUST TAKE ACCOUNT OF DIFFERENCES BETWEEN SYSTEMS FOR TRADE BETWEEN THE MEMBER STATES AND TRADE WITH THIRD COUNTRIES . PRIORITY 3 : DATA SUITABLE FOR EXCHANGE WITH THIRD COUNTRIES AND OTHER PARTIES ( AIRLINES , IMPORTERS ETC .) AND INTERFACE TECHNIQUES INVOLVED . PRIORITY 4 : INFORMATION EXCHANGES BETWEEN THE RELEVANT DEPARTMENTS OF THE MEMBER STATES . PRIORITY 5 : POSSIBILITIES OF UTILIZING INFORMATIC SYSTEMS IN THE MANAGEMENT AND FINANCIAL CONTROL OF AGRICULTURAL MARKET ORGANIZATIONS ( IN SO FAR AS THEY ARE NOT COVERED BY THE ABOVE FIELDS OF STUDY ). IN THE LIGHT OF THE ABOVE WORK , POSSIBILITIES OF OTHER COOPERATIVE PROJECTS TO IMPROVE THE EFFICIENCY OF SYSTEMS AND TO REDUCE UTILIZATION AND DEVELOPMENT COSTS WOULD BE EXAMINED . WHERE APPROPRIATE , THE REPORT TO BE DRAWN UP SHOULD INCLUDE THE FOLLOWING : - CONTENT , TIMING AND VOLUMES OF INPUT AND OUTPUT , - TYPE AND CONTENT OF FILES , - PROCESSING , - COMMUNICATIONS , - INTERFACES/LINKS , - REQUIREMENTS REGARDING RELIABILITY , SECURITY , AVAILABILITY AND FLEXIBILITY , - AUDIT , - CODES AND STANDARDS , - RECOMMENDED ACTION , INCLUDING ALTERNATIVE STRATEGIES AND PRIORITIES , - COSTS , BENEFITS AND OTHER IMPLICATIONS , - ANY OTHER CONSIDERATION WITHIN THE FRAMEWORK AND ALONG THE LINES OF THE STUDY WHICH THE TECHNICAL COMMITTEE OF USERS MAY PROPOSE BE ADDED ON THE BASIS OF THE PRELIMINARY STUDIES AND PROGRESS MADE IN THE WORK , OF ITS EXPERIENCE ( IN PARTICULAR OF ANY SHORT- AND MEDIUM-TERM ACTION TO BE TAKEN AS A RESULT OF THESE STUDIES ), AND OF COMMUNITY REQUIREMENTS .